Election/Restrictions
Claims 1, 10, and 17 allowable. The restriction requirement as set forth in a prior Office action  has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 9, 12, 14, 15, and 19 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karen McSwain on 2/11/2022.

The application has been amended as follows: 

In claim 1, line 10 “on the second side” has been replaced with –on the second side and on attachment components arranged around a central point—

In claim 6, line 1, “of claim 5” has been replaced with –of claim 1—

In claim 10, line 4, “move one or more of a patient’s” has been replaced with –move the one or more of the patient’s—

In claim 10, line 7, “one or more attachment components” has been replaced with –three or more attachment components that are radially spaced apart and are—

In claims 11 and 12, line 2, “attachment structure comprises” has been deleted and “that” has been deleted. 

In claims 13 and 14, line 2, “attachment structure comprises a plurality of” has been replaced with –three or more—

In claims 13 and 14, line 3 “having” has been replaced with –have—

In claim 17, line 8, “one or more” has been replaced with –a plurality of—

In claim 17, line 10, “raised structures having sides that” has been replaced with –plurality of raised structures having side that are configured to—

In claim 17, line 11, “on or more” has been replaced with –plurality of—

In claims 18 and 19, line 2, “attachment structure comprises” has been deleted and “having” has been replaced with –have—

In claim 20, line 2, “one or more raised structures” has been replaced with –plurality of raised structures are configured to--

Claims 4, 5, 7, 8, and 21-22 have been cancelled. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious the instantly claimed invention. The inclusion of details pertaining to the attachment structure in each independent claim above overcomes the rejections of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784